EXHIBIT 10.1
Pages where confidential treatment has been requested are stamped:
“Confidential treatment has been requested.
Redacted material has been separately filed with the Commission.”
All redacted material has been marked by the symbol: [***].
SIXTH AMENDMENT
TO THE
CREDIT CARD PROGRAM AGREEMENT
This Sixth Amendment to the Credit Card Program Agreement (“Sixth Amendment”) is
made and entered into as of January 31, 2011 by and between HSBC Bank Nevada,
National Association (“HSBC” or “Bank”), and The Bon-Ton Stores, Inc.
(“Bon-Ton”) and amends that certain Credit Card Program Agreement dated as of
June 20, 2005, as previously amended (“Agreement”). This Sixth Amendment is
effective as of the 1st day of January, 2011 (“Sixth Amendment Effective Date”)
WHEREAS, the undersigned parties desire to amend the Agreement.
NOW THEREFORE, in consideration of the mutual promises, covenants and agreements
set forth below and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, HSBC and Bon-Ton do hereby agree
as follows:
1. Schedule 2.4 of the Agreement is amended to read in its entirety as set forth
in Schedule 2.4 attached hereto.
2. Section 2.7(a) of the Agreement is deleted and replaced in its entirety to
read as follows:
(a) Beginning on the Sixth Amendment Effective Date, the Bank’s obligation to
make Marketing Fund Contributions will terminate. Notwithstanding the foregoing,
the Bank agrees to fund any marketing support that (i) was approved by the
Operating Committee prior to January 31, 2011; and (ii) would have been covered
by the Marketing Fund Contribution provisions of the Program Agreement if not
terminated in this Sixth Amendment. Bank shall pay Marketing Fund Contribution
to Bon-Ton or the appropriate vendor within 30 days after such expenditures are
incurred. If the entire amount of the Marketing Fund Contribution related to the
current Program Year is not spent, then any remainder will revert to Bank. The
Bank agrees to continue to provide, at no cost to Bon-Ton, (i) full color
billing statements inclusive of relevant personalized messages, (ii) bangtails
on remittance envelopes and (iii) a Program Manager and a Marketing Manager as
described below.
3. Schedule 2.7(a) of the Agreement is deleted in its entirety.
4. The parties agree to work together in a cooperative manner to efficiently
implement a Cardholder terms change to the APR for new transactions on existing
Accounts, which increase shall be consistent with and no more than current new
variable rate account pricing as of the Sixth Amendment Effective Date and made
as soon as possible in 2011.
5. The parties agree that the Bank may outsource Program functions related to
customer care to its affiliated company that is located in Manila, Philippines,
with the exception of bi-lingual calls, which will continue to be outsourced to
Mexico. The parties further agree that the Bank may outsource Program functions
related to early delinquency collection calls to its affiliated companies
located in the Philippines or India.

 

 



--------------------------------------------------------------------------------



 



6. The parties agree that Section 20 and Schedule 3-20 of the Third Amendment
are deleted in their entirety.
7. Section 11.3(e) of the Agreement is deleted in its entirety and replaced with
the following:
Section 11.3(e) Effects of Termination
(e) Bon-Ton’s Option to Purchase the Program Accounts.
(1) If this Agreement expires or is terminated by either Party for whatever
reason, Bon-Ton has the option to purchase, or arrange the purchase by a third
party or parties nominated by Bon-Ton (a “Nominated Purchaser” and collectively,
the “Nominated Purchasers”), of the Program Assets from Bank.
(2) Bank shall, twelve (12) months prior to the expiration of the Initial Term
and each Renewal Term, provide to Bon-Ton a master file of the Accounts with
twenty-four months of data and including customary portfolio level data. For the
avoidance of doubt, the final request and delivery of updated data as described
in paragraph (6) of this section shall initiate the time periods referenced in
paragraph (3) of this section. For the avoidance of doubt and notwithstanding
the foregoing, any purchase of the Accounts shall be completed on or before the
effective date of the termination. This data may be shared with third parties
subject to customary confidentiality arrangements acceptable to Bank.
(3) The purchase option given by Section 11.3(e)(1) is exercisable by Bon-Ton or
the Nominated Purchaser by serving notice on Bank no later than ninety (90) days
after the receipt of the information in paragraph (6) of this section; provided,
however, that Bon-Ton shall request such information within sixty (60) days
following the date any party receives written notice of the exercise of the
other party’s termination rights pursuant to this Agreement or if Bank exercises
its rights pursuant to 11.2(a) Bon-Ton shall request such information no later
than one-hundred-and-twenty (120) days prior to the termination date of this
Agreement.
(4) If such purchase option is exercised, Bon-Ton or the Nominated Purchaser
must complete the purchase of the Accounts no later than the termination date of
this Agreement. If the purchase of the Accounts is completed prior to the
termination date of this Agreement, Bon-Ton shall return to Bank a pro rata
portion of the Prepaid Program Payment paid to Bon-Ton in the Purchase and Sale
Agreement executed concurrent with this Agreement equal to 1/84th of the Prepaid
Program Payment for each Month, which would have otherwise been remaining in the
Initial Term but for the early purchase of the Accounts.
(5) The purchase price for the Accounts acquired shall be (x) with respect to
Cardholder Indebtedness that did not exist as of the Effective Date, 100% of
such Cardholder Indebtedness as of the date the Accounts are purchased pursuant
to the purchase option exercise (the “Option Purchase Date”), plus, to the
extent not included in such Cardholder Indebtedness, any interest accruing on
such Cardholder Indebtedness between the last Account billing date prior to the
Option Purchase Date and the Option Purchase Date and fees from such last
billing date through the Option Purchase Date and (y) with respect to Cardholder
Indebtedness that did exist as of the Effective Date, the Fair Market Value of
such Cardholder Indebtedness (including accrued interest and fees) determined as
follows: (i) Bank and Bon-Ton (or its Nominated Purchaser) shall attempt to
mutually determine the fair market value of such Accounts; or, (ii) if the
parties cannot reach such agreement, each party shall nominate an appraiser who
together shall select a third appraiser to value such Accounts. All three
(3) appraisers will value such Accounts. Following these appraisals, the Fair
Market Value shall be the average of the two closest valuations provided by the
appraisers; provided, however, if the median valuation is equal to the mean of
the three valuations, the Fair Market Value shall be such median/mean value. For
purposes of this paragraph (4), all Cardholder payments after the Effective Date
in respect of Accounts that exist as of the Effective Date shall be credited
first against Cardholder Indebtedness, including accrued interest and fees, that
exists as of the Effective Date until all such Cardholder Indebtedness is paid
in full.

 

2



--------------------------------------------------------------------------------



 



6) Bon-Ton and Bank shall use reasonable commercial efforts to minimize
transaction costs and Bank will provide Bon-Ton and/or its Nominated Purchasers
and their representatives with reasonably requested copies of management reports
and records and reasonably requested interviews with appropriate Bank management
relating to the Program Assets for the purpose of conducting customary due
diligence investigations to determine whether they wish to purchase the Program
Assets. In addition, if the master file provided in 11.3(e)(2) is more than six
months old, Bank shall provide a master file of the Accounts including
twenty-four (24) months of data. If the master file provided in 11.3(e)(2) is
less than six months old, Bank shall update the master file by providing Account
information for the additional months that passed since the previous master file
was provided. This information shall include all data for the extended period
for both new and existing accounts. The information in this Section 11.3(e)(6)
shall be provided by Bank as soon as reasonably practical, but in no event more
than thirty (30) days after a request by Bon-Ton or its Nominated Purchasers;
provided however, that Bank will be entitled to require Bon-Ton and any
Nominated Purchaser to enter into customary confidentiality arrangements before
providing them with such information. Bon-Ton shall request an update of this
information not more than three (3) times. The Parties shall not unreasonably
withhold or delay execution of a purchase agreement or any other documents
reasonably necessary to effectuate such sale. The Parties shall use reasonable
efforts to ensure that the purchase date occurs as promptly as reasonably
practicable following the execution of such purchase agreement.
(7) Bank shall provide reasonable assistance in connection with the conversion
of the Program Assets to the systems of Bon-Ton or the Nominated Purchaser. Bank
and Bon-Ton or the Nominated Purchaser, shall negotiate and execute the terms of
an interim servicing agreement detailing the terms of the conversion of the
Program Assets to the purchaser’s system and, if requested, the obligation of
the Bank to provide interim services to Bon-Ton or the Nominated Purchaser, for
a period not to exceed nine (9) months following the purchase date of the
Accounts. The interim servicing agreement shall provide for a reasonable
servicing fee to Bank for services provided through November 2012, and beginning
December 2012, the servicing fee shall cover Bank’s actual costs plus a
reasonable mark-up.
(8) Rights of Bank if Purchase Option Not Exercised.
(i) If this Agreement expires or is terminated and Bon-Ton does not exercise its
purchase option referred to above or otherwise fails to exercise their option
within the time period specified above, Bon-Ton shall have no further rights to
the Accounts. In such event, Bank shall have the right on or after the
expiration or termination of this Agreement to issue to Cardholders a
replacement or substitute credit card (which card must not bear any Proprietary
Designations of Bon-Ton or any of its Affiliates or any other design features
confusingly similar to the Proprietary Designations) with such characteristics
as Bank considers appropriate (the cost of card re-design and re-issue being
borne by Bank). Subject to Applicable Law, Bank shall also have the right to
notify Cardholders that Bank shall cease providing credit under the Accounts and
require repayment of all amounts outstanding on all Accounts until all Accounts
have been repaid. Bank shall also have the right to sell the Accounts to a third
party purchaser other than any person or entity that directly or indirectly
competes with the business of Bon-Ton and its Affiliates.

 

3



--------------------------------------------------------------------------------



 



(ii) Following the termination of this Agreement for any reason, and the Post
Termination Transition Period, without the prior written consent of Bon-Ton,
Bank shall no longer use any of the Proprietary Designations of Bon-Ton or its
Affiliates; provided that thereafter Bank may continue to use the Bon-Ton
Proprietary Designations solely to the extent necessary to identify the Accounts
in connection with the servicing, billing and collection thereof and as
otherwise required by Applicable Law.
8. All capitalized terms not otherwise defined herein shall have the same
meaning afforded them in the Agreement, as amended.
9. This Sixth Amendment supersedes all prior communications and shall be binding
upon and inure to the benefit of the parties and their respective successors and
assigns. Except as otherwise modified herein, the terms and conditions of the
Agreement, as amended, remain in full force and effect.
IN WITNESS WHEREOF, the parties hereby execute this Sixth Amendment by their
authorized representatives.

                      The Bon-Ton Stores, Inc.       HSBC Bank Nevada, National
Association    
 
                   
By:
  /s/ KEITH E. PLOWMAN
 
      By:   /s/ JAMES M. WHEAT
 
    Authorized Signature       Authorized Signature    
 
                    Keith E. Plowman       James M. Wheat                   Name
(Type or Print)       Name    
 
                    Executive Vice President & CFO       Vice President        
          Title       Title    

 

4



--------------------------------------------------------------------------------



 



EXHIBIT 10.1
Confidential treatment has been requested.
Redacted material has been separately filed with the Commission.
Schedule 2.4
Revenue Participation Payment
Beginning on the Sixth Amendment Effective Date until January 31, 2012, Bank
shall pay to Bon-Ton as an ongoing payment a Revenue Participation Payment in
the amount of [***] of Net Credit Sales not related to Promotional Credit Plans
(which includes Promotional Credit Plan Card Sales that are related to mail,
telephone and Internet orders) with respect to all Accounts. Beginning on
February 1, 2012 until June 20, 2012, Bank shall pay to Bon-Ton as an ongoing
payment a Revenue Participation Payment in the amount of [***] of Net Credit
Sales not related to Promotional Credit Plans (which includes Promotional Credit
Plan Card Sales that are related to mail, telephone and Internet orders) with
respect to all Accounts. Such Revenue Participation Payment shall be made on
each Business Day during the Term no later than 5:00 p.m., New York City time,
with regard to all credit sales volume data that are received by Bank by 7:00
a.m., New York City time, that day.
For example, if on a given Business Day during 2011, Bon-Ton Net Credit Sales
were [***}, with [***] of Net Credit Sales on Promotional Credit Plans, then
Bank would pay Bon-Ton a Revenue Participation Payment of [***] for that
Business Day.

 

5